DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the terms Mozilla, Firefox, Apple, Google, Chrome, and Safari, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bansal (20190081981).
With regard to Claim 1, Bansal teaches determining a security mode of a Wi-Fi network with which the user device is connected (Bansal teaches a means of determining the security of a Wi-Fi network through identifying the properties and attributes of the network in Paragraph 039, lines 8-10 and in further view of Paragraph 041, lines 1-3); determining a type of communication security for a website that a web browser of the user device is attempting to access over the Wi-Fi network (Bansal teaches a means of determining the security of web sites the user device is attempting to access in Paragraph 024, lines 10-15); and in response to determining that the security mode is an open mode and that the communication security type is unsecured, performing a mitigation action (Bansal teaches the system taking actions in response to determining the security of the network in Paragraph 035, lines 6-10).
With regard to Claim 11, Bansal teaches to determine a security mode of a Wi-Fi network with which the user device is connected (Bansal teaches a means of determining the security of a Wi-Fi network through identifying the properties and attributes of the network in Paragraph 039, lines 8-10 and in further view of Paragraph 041, lines 1-3); determine a type of communication security for a website that a web browser of the user device is attempting to access over the Wi-Fi network (Bansal teaches a means of determining the security of web sites the user device is attempting to access in Paragraph 024, lines 10-15); and perform a mitigation action in response to determining that the security mode is an open mode and that the communication security type is unsecured (Bansal teaches the system taking actions in response to determining the security of the network in Paragraph 035, lines 6-10).
With regard to Claim 17, Bansal teaches determining a security mode of a Wi-Fi network with which the user device is connected (Bansal teaches a means of determining the security of a Wi-Fi network through identifying the properties and attributes of the network in Paragraph 039, lines 8-10 and in further view of Paragraph 041, lines 1-3); determining a type of communication security for a website that a web browser of the user device is attempting to access over the Wi-Fi network (Bansal teaches a means of determining the security of web sites the user device is attempting to access in Paragraph 024, lines 10-15); and in response to determining that the security mode is an open mode and that the communication security type is unsecured, performing a mitigation action (Bansal teaches the system taking actions in response to determining the security of the network in Paragraph 035, lines 6-10).
With regard to Claim 19, Bansal teaches wherein said detecting that an application is attempting to transmit sensitive information is performed by an operating system of the user device (Bansal teaches the operating system for a device being used as a part of the architecture used to determine that sensitive information is being transmitted in Paragraph 033, lines 13-15).
With regard to Claim 20, Bansal teaches wherein said detecting that an application is attempting to transmit sensitive information is performed by the application (Bansal teaches an application being used as a part of the architecture used to determine that sensitive information is being transmitted in Paragraph 033, lines 19-20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal (20190081981) as applied to claim 1 above, and further in view of Baron (20180152976).
With regard to claim 2, 
Bansal does not disclose:
determining a security mode of a Wi-Fi network with which the user device is connected comprises: utilizing an operating system-level application programming interface (API) to determine the security mode of the Wi-Fi network with which the user device is connected. 
However, in an analogous art, Baron teaches:
determining a security mode of a Wi-Fi network with which the user device is connected comprises: utilizing an operating system-level application programming interface (API) to determine the security mode of the Wi-Fi network with which the user device is connected (Baron discloses an API that is used to determine the security of the sink node/network a device is connected to in Paragraph 043, lines 5-9).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Bansal by incorporating API that could determine the 
With regard to claim 4, 
Bansal does not disclose:
wherein said determining a security mode of a Wi-Fi network with which the user device is connected comprises: determining a setting of the Wi-Fi network or a device thereof.
However, in an analogous art, Baron teaches:
wherein said determining a security mode of a Wi-Fi network with which the user device is connected comprises: determining a setting of the Wi-Fi network or a device thereof (Baron discloses the system determining the configuration data of a device in Paragraph 119, lines 20-23 and further in view of Paragraph 003, lines 3-4, “The source and sink nodes can be implemented as computing devices”).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Bansal by incorporating a means of determining the settings of devices and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to enhance the security of the overall system by incorporating the device’s own settings into the system’s risk calculations to provide more accurate risk assessments.
With regard to claim 12, 
Bansal does not disclose:
determining a security mode of a Wi-Fi network with which the user device is connected comprises: utilizing an operating system-level application programming interface (API) to determine the security mode of the Wi-Fi network with which the user device is connected. 
or determine a setting of the Wi-Fi network or a device thereof.
However, in an analogous art, Baron teaches:
(Baron discloses an API that is used to determine the security of the sink node/network a device is connected to in Paragraph 043, lines 5-9).
or determine a setting of the Wi-Fi network or a device thereof (Baron discloses the system determining the configuration data of a device in Paragraph 119, lines 20-23 and further in view of Paragraph 003, lines 3-4, “The source and sink nodes can be implemented as computing devices”).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Bansal by incorporating API that could determine the security of the network a device is connected to and by incorporating a means of determining the settings of devices and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to enhance the connectivity of applications in the system and to enhance the security of the overall system by incorporating the device’s own settings into the system’s risk calculations to provide more accurate risk assessments.
With regard to claim 18, 
Bansal does not disclose:
determining a security mode of a Wi-Fi network with which the user device is connected comprises: utilizing an operating system-level application programming interface (API) to determine the security mode of the Wi-Fi network with which the user device is connected. 
or determine a setting of the Wi-Fi network or a device thereof.
However, in an analogous art, Baron teaches:
determining a security mode of a Wi-Fi network with which the user device is connected comprises: utilizing an operating system-level application programming interface (API) to determine the (Baron discloses an API that is used to determine the security of the sink node/network a device is connected to in Paragraph 043, lines 5-9).
or determine a setting of the Wi-Fi network or a device thereof (Baron discloses the system determining the configuration data of a device in Paragraph 119, lines 20-23 and further in view of Paragraph 003, lines 3-4, “The source and sink nodes can be implemented as computing devices”).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Bansal by incorporating API that could determine the security of the network a device is connected to and by incorporating a means of determining the settings of devices and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to enhance the connectivity of applications in the system and to enhance the security of the overall system by incorporating the device’s own settings into the system’s risk calculations to provide more accurate risk assessments.
Claim 3, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal (20190081981) as applied to claim 1 above, and further in view of Shavell (10148688).
With regard to claim 3, 
Bansal does not disclose:
wherein said determining a security mode of a Wi-Fi network with which the user device is connected comprises: performing hop counting.
However, in an analogous art, Shavell teaches:
wherein said determining a security mode of a Wi-Fi network with which the user device is connected comprises: performing hop counting (Shavell discloses determining the hop count in Column 1, lines 46-47).

With regard to claim 5, 
Bansal does not disclose:
wherein said performing a mitigation action comprises: generating a visual warning indication in a graphical user interface for the web browser.
However, in an analogous art, Shavell teaches:
wherein said performing a mitigation action comprises: generating a visual warning indication in a graphical user interface for the web browser (Shavell discloses a visual warning appearing in the browser being utilized in Column 10, lines 21-22 and further in view of Column 10, lines 33-34).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Bansal by incorporating a visual warning into web browser being utilized the system and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to warn users attempting to access a website about the potential dangers of the website.
With regard to claim 13, 
Bansal does not disclose:
wherein said performing a mitigation action comprises: generating a visual warning indication in a graphical user interface for the web browser.
However, in an analogous art, Shavell teaches:
(Shavell discloses a visual warning appearing in the browser being utilized in Column 10, lines 21-22 and further in view of Column 10, lines 33-34).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Bansal by incorporating a visual warning into web browser being utilized the system and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to warn users attempting to access a website about the potential dangers of the website.
Claim 6, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal (20190081981) as applied to claim 1 above, and further in view of Khan (“Towards vulnerability prevention model for web browser using interceptor approach”).
With regard to claim 6, 
Bansal does not disclose:
determining that the user device is attempting to transmit sensitive information across the open Wi-Fi network;
generating an alert to notify a user that transmission of sensitive information is in progress;
enabling the user to select at least one of allowing the transmission, denying the transmission, or rescheduling the transmission;
and record data relating to any allowed transmission.
However, in an analogous art, Khan teaches:
determining that the user device is attempting to transmit sensitive information across the open Wi-Fi network; (Khan discloses an intercepting program that can determine when a device is attempting to transmit data across the network on Page 2: “In this approach the generated request from the browser is intercepted by interceptor which performs the scanning of the website on the server to get all the URL’s of the possible web pages of that website. The web pages are the divided into two categories: the form based web page and non-form based web page. Special designed payload will be injected into the input field of the form based web pages and changes in the values of the parameters will be noted.”)
generating an alert to notify a user that transmission of sensitive information is in progress; (Khan discloses an intercepting program that can alert the user of data transmissions that are in progress on Page 2 and 3, see citation above as well as: “The address of the suspicious page will be maintained by the interceptor. The list of address of all non-suspicious pages of the website will also be mentioned in separated file by interceptor.”)
enabling the user to select at least one of allowing the transmission, denying the transmission, or rescheduling the transmission; (Khan discloses an intercepting program that allows for the blocking of transmissions on Page 3: “Many approach for prevention and detection of XSS attacks has been proposed. These techniques have been either implemented on client side location or server side location”)
and record data relating to any allowed transmission (Khan discloses an intercepting program that will maintain data related to transmissions on Page 2).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Bansal by incorporating a means of intercepting data transmissions into the system and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to prevent data from being leaked by or exposed to malicious entities.
With regard to claim 10, 
Bansal does not disclose:
wherein said performing a mitigation action comprises: disallowing execution of any script or resource accessed at the website.

wherein said performing a mitigation action comprises: disallowing execution of any script or resource accessed at the website (Khan discloses a means of preventing scripts from being executed while accessing a website on Pages 3-4).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Bansal by incorporating a means of preventing malicious scripts from being executed in the web browser into the system and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to prevent threats from executing cross-site scripting attacks on the user.
With regard to claim 16, 
Bansal does not disclose:
wherein said performing a mitigation action comprises: disallowing execution of any script or resource accessed at the website.
However, in an analogous art, Khan teaches:
wherein said performing a mitigation action comprises: disallowing execution of any script or resource accessed at the website (Khan discloses a means of preventing scripts from being executed while accessing a website on Pages 3-4).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Bansal by incorporating a means of preventing malicious scripts from being executed in the web browser into the system and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to prevent threats from executing cross-site scripting attacks on the user.
Claim 7, 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal (20190081981) as applied to claim 1 above, and further in view of Singh (“How to Detect Browser Window is Active or not - JavaScript”).
With regard to claim 7, 
Bansal does not disclose:
wherein said performing a mitigation action comprises: determining that an open tab of the web browser that is connected to the website has been unused for a predetermined amount of time;
and halting execution of at least one of a script or a resource accessed at the website.
However, in an analogous art, Singh teaches:
wherein said performing a mitigation action comprises: determining that an open tab of the web browser that is connected to the website has been unused for a predetermined amount of time; (Singh discloses code that can be used by a program to detect when a browser tab has not been used after a set amount of time in Example 1)
and halting execution of at least one of a script or a resource accessed at the website (Singh discloses code that can be used by a program to halt a script’s activity on the open browser tab in Example 1).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Bansal by incorporating a means of detecting user inactivity and halting any scripts running on the inactive browser and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to prevent threats from executing scripts on an inactive browser tab that is still running in the background.
With regard to claim 8, 
Bansal does not disclose:

However, in an analogous art, Singh teaches:
resuming execution of the at least one of the script or the resource accessed at the website upon detecting resumed activity on the open tab (Singh discloses code that can be used by a program to resume a script when the browser tab resumes activity in Example 1).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Bansal by incorporating a means of resuming scripts that were running on a browser before it became inactive and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to allow the user to seamlessly resume their activities when they return to the open browser.
With regard to claim 9, 
Bansal does not disclose:
wherein said performing a mitigation action comprises: halting execution of at least one of a script or a resource accessed at the website in response to detecting a change of Wi-Fi network connection for the user device.
However, in an analogous art, Singh teaches:
wherein said performing a mitigation action comprises: halting execution of at least one of a script or a resource accessed at the website in response to detecting a change of Wi-Fi network connection for the user device (Singh discloses code that can be used by a program to resume a script when the browser activity changes in Example 1).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Bansal by incorporating a means of preventing threats from activating scripts on websites when the user device changes networks  and thereby gaining, predictably, 
With regard to claim 14, 
Bansal does not disclose:
wherein to perform the mitigation action, the security manager is configured to: determine that an open tab of the web browser that is connected to the website has been unused for a predetermined amount of time;
halt execution of at least one of a script or a resource accessed at the website;
and resume execution of the at least one of the script or the resource accessed at the website upon detecting resumed activity on the open tab.
However, in an analogous art, Singh teaches:
wherein to perform the mitigation action, the security manager is configured to: determine that an open tab of the web browser that is connected to the website has been unused for a predetermined amount of time; (Singh discloses code that can be used by a program to detect when a browser tab has not been used after a set amount of time in Example 1)
halt execution of at least one of a script or a resource accessed at the website; (Singh discloses code that can be used by a program to halt a script’s activity on the open browser tab in Example 1).
and resume execution of the at least one of the script or the resource accessed at the website upon detecting resumed activity on the open tab (Singh discloses code that can be used by a program to resume a script when the browser tab resumes activity in Example 1).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Bansal by incorporating a means of detecting user inactivity, halting any scripts running on the inactive browser, and resuming scripts that were running on a 
With regard to claim 15, 
Bansal does not disclose:
wherein to perform the mitigation action, the security manager is configured to: halt execution of at least one of a script or a resource accessed at the website in response to the network security determiner detecting a change of Wi-Fi network connection for the user device.
However, in an analogous art, Singh teaches:
wherein to perform the mitigation action, the security manager is configured to: halt execution of at least one of a script or a resource accessed at the website in response to the network security determiner detecting a change of Wi-Fi network connection for the user device (Singh discloses code that can be used by a program to resume a script when the browser activity changes in Example 1).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Bansal by incorporating a means of preventing threats from activating scripts on websites when the user device changes networks  and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to enhance user security by preventing scripts from running whenever the user changes networks and preventing threats from exploiting gaps in otherwise secure networks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON H. MILLER whose telephone number is (571)272-2010. The examiner can normally be reached M-F 7:30 AM - 5 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHM/Examiner, Art Unit 4122                                                                                                                                                                                                        

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491